Citation Nr: 1541431	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  11-27 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for skin cancer, to include as due to in-service sun exposure. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1970 and from October 1971 to January 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge during a July 2015 Travel Board hearing.  A copy of the transcript has been associated with the record.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, skin cancer is causally related to sun exposure during active service.


CONCLUSION OF LAW

Skin cancer was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for skin cancer herein constitutes a complete grant of the benefits sought on appeal, no further action is required for that matter.

The Veteran contends he has a current skin disorder, skin cancer, which is casually related to in-service sun exposure.  In written statements of record as well as during his July 2015 Board hearing, the Veteran has asserted that he was exposed to excessive sun exposure without protection while he was a crew chief on a flight line for over ten years.  He recalled having no increased sun exposure prior to service, excessive sun exposure without protection during his periods of active service, being treated for skin conditions or pre-cancerous lesions while in service, and not working in the sun after service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, such as malignant tumors, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2015).  In addition, service connection on the basis of continuity of symptomatology can only be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service treatment records do not show any complaints, treatment, or findings of skin cancer.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was Jet Mechanic, Military Training Instructor, Strategic Aircraft Maintenance Technician, and Tactical Aircraft Maintenance Specialist.    

VA health records dated in March 1987 listed an assessment of seborrheic keratosis, changing nevus, and sun exposure.  Additional post-service VA treatment records dated from 2001 to 2015 showed findings of actinic keratosis, squamous cell skin neoplasm of face, basil cell carcinoma, seborrheic keratosis, dermatitis, impetigo, and squamous cell carcinoma of the skin with perineural invasion.  VA examination reports dated in March 2015 showed findings of scars to face and chest status postoperative excision of skin cancer and status postoperative excision of squamous cell carcinoma (SCC) and basil cell carcinoma (BCC) of the face, neck, and chest.  In an April 2015 copy of a Skin Diseases Disability Benefits Questionnaire, a VA physician, T. M. B., M. D., noted diagnoses of basil cell carcinoma and squamous cell carcinoma.  It was indicated that the Veteran had been treated for multiple non-melanomatous skin cancers requiring treatment with surgery, radiation, and surveillance examinations.

As an initial matter, the Board notes that the post-service VA treatment records did reflect multiple findings of skin cancer.  The Board has also considered the Veteran's statements concerning in-service sun exposure as well as his documented duty assignments.  In giving due consideration to the places, types, and circumstances of his service, sun exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to skin cancer. 

The outstanding question is therefore whether there is a causal relationship or nexus between the Veteran's diagnosed skin cancer and in-service sun exposure.

In an August 2011 statement, T. M. B., M. D., the Veteran's treating VA physician, opined that it was as likely as not that the sun exposure the Veteran obtained while serving on active duty working on the flight-line was a contributing factor in the development of his pre-cancerous skin lesions and non-melanomatous skin cancers, including actinic keratoses, squamous cell cancer, and basal cell cancer.  The physician indicated that sun exposure was the primary risk factor for developing those lesions.

In a March 2015 VA medical opinion, the examiner, a VA certified physician's assistant (PA-C), opined that the claimed skin condition was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness".  In the cited rationale, the examiner based the opinion on the fact that the Veteran was evaluated in 1987 and was found to have a seborrheic keratosis, a benign non-cancerous lesion of the skin, with no mention of any actinic keratosis.  The examiner further commented that there were no medical records directly after service showing a diagnosis of skin cancer and that the Veteran had been diagnosed with actinic keratosis, basil cell carcinoma, and squamous cell carcinoma several years after leaving service.  Finally, the examiner highlighted that Veteran had been exposed to the sun prior to service, during service, and after service.

In view of the totality of the evidence, including the Veteran's documented in-service duty assignment, the conceded in-service sun exposure, current findings of skin cancer, the probative and favorable August 2011 medical opinion from the Veteran's VA treating physician, the equally probative but unfavorable conclusions reached by the March 2015 VA examiner, and the credible lay assertions of record, the Board finds that the Veteran's currently diagnosed skin cancer is as likely as not related to sun exposure during his periods of active service.


Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for skin cancer is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).


ORDER

Entitlement to service connection for skin cancer, to include as due to in-service sun exposure, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


